Citation Nr: 1307881	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for narrowing of arteries, to include as secondary to the service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970, and from December 1970 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2006 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for entitlement to service connection for narrowing of arteries.  The Veteran perfected a timely appeal.  The Veteran also testified at a RO hearing in March 2007; the transcript is of record.  

In a March 2011 decision, the Board denied entitlement to service connection for narrowing of arteries and entitlement to an increased rating for diabetes mellitus, type II.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that had denied service connection for narrowing of arteries, to include as secondary to a service-connected disability.  In a March 2012 Order, the Court vacated that portion of the March 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

In June 2012, the Board remanded the case for further development pursuant to the Court's Joint Motion.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's private treatment records from (1) Baptist Medical Center South for the period from December 2005; (2) Cardiology Associates of North Mississippi for the period from November 29, 2007; and (3) any other identified medical provider.  The remand instructions also directed the AOJ to obtain any outstanding VA treatment records generated at the VA Medical Center (VAMC) in Tuscaloosa, Alabama for the period from July 11, 2009.  Copies of the more recent VA treatment records, as well as the specified private treatment records have since been obtained and associated with the Veteran's claims file, as well as the Virtual VA Claims Processing system.  Pursuant to these instructions, the Veteran's more recent VA treatment records, as well as the specified private treatment records have been associated with his claims file.  The Appeals Management Center (AMC) subsequently readjudicated the claim in the December 2012 and January 2012 Supplemental Statements of the case (SSOCs).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The case is again REMANDED to the RO via the AMC, in Washington, DC.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran contends that his current heart problems arose as a result of his service-connected diabetes mellitus, type II.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Treatment records on file reflect a diagnosis of coronary artery disease (CAD) and hypertension in or about 1996.  Diabetes mellitus, type II, was diagnosed in or about 2001.  
      
However, prior to his diagnosis of CAD, a March 1984 treatment report reflects that the Veteran presented at his physician's office at the U.S. Air Force Medical Center Keesler at the Keesler Air Force Base, Mississippi, with complaints of atypical chest pain and chronic headaches.  He relayed a recurring history of "chest pain syndrome that occurs with exertion, [and] is relieved by Nitroglycerin. . . ."  He subsequently underwent a cardiac catheterization procedure, the results of which revealed a normal coronary anatomy with no signs of coronary vasospasm or fixed obstructive disease.  The cardiologist recommended further work-up of the Veteran's chest pain syndrome, but noted that the coronary anatomy findings showed that the Veteran's chest pain syndrome was neither cardiac nor coronary occlusive in nature.  
      
In May 2001, the Veteran presented at the Emergency Room at Cardiology Associates of North Mississippi PA-Columbus with complaints of chest pain.  He underwent another cardiac catheterization procedure, as well as a selective coronary angiography and left ventriculogram.  Findings from the coronary angiography revealed a 40 percent proximal stenoses in the left main artery and mild irregularities in the left anterior descending artery.  The left circumflex artery also revealed mild wall irregularities while the right coronary artery was described as "large and dominant...[with] mild irregularities."  The Veteran was assessed with moderate disease in the proximal portion of the left main artery of unknown hemodynamic significance.  In a May 2001 letter, the Veteran's cardiologist, B.S., M.D., wrote that the "30-40 [percent] proximal left main stenosis" did not appear to be "hemodynamically significant" and results from the stress Cardiolite test were clear for any evidence of ischemia.  
      
The Veteran underwent another left heart catheterization procedure in July 2001, the findings of which revealed an estimated 20 percent stenosis in the left main artery, and minor irregularities in the left anterior descending artery and left circumflex artery.  It was noted that the right coronary artery "was large and had no significant disease."  Findings from the intracoronary ultrasound revealed the presence of "mild plaquing" in the left main artery, and the impression derived from the diagnostic tests was that of nonobstructive CAD.  
      
A subsequent left heart catheterization procedure, selective coronary angiography and left ventriculogram were performed in December 2001, the findings of which revealed minimal nonobstructive CAD, normal left ventricular systolic function and normal hemodynamics.  
      
A December 2005 treatment report reflects that the Veteran presented at Baptist Medical Center South with complaints of sudden chest pain.  According to the Veteran, he began to experience shortness of breath, pain and tightness in his chest during the afternoon while at rest.  On a scale of one to ten (with one being the least level of pain and ten being the highest), he rated his pain level at an eight.  Initially, the Veteran went to Maxwell Air Force Base Hospital where he reported his concerns of chest pain, and was provided with four doses of nitroglycerin.  Despite the medication he received, he continued to experience chest pain and was subsequently brought to Baptist Medical Center South.  The physician assessed the Veteran with unstable angina and referred him to a cardiologist.  After his consultation with the cardiologist, the Veteran underwent a left heart catheterization, a coronary angiography, a left ventriculography, bilateral carotid angiograms, and a right iliac angiogram.  Upon reviewing the diagnostic results, the physician observed no evidence of "extracranial carotid artery disease," but did make a notation of "[c]oronary spasm involving the distal left anterior descending, responded very well to intracoronary nitroglycerin."  
      
The Veteran presented at the medical clinic again in January 2006 with complaints of on-going chest pain, which he reported to experience one to two times a week.  His cardiologist, J.F., M.D., noted that the Veteran had undergone five heart catheterizations, and results from the most recent one in December 2005 revealed no evidence of coronary artery disease.  According to Dr. F., the Veteran was being treated with nitrates, and further cardiac testing was not necessary.  
      
In a July 2007 treatment report, Dr. F. noted that the Veteran was difficult to evaluate as he had "chronic atypical chest pain" and had undergone five catheterizations over the years, the findings of which have ranged from mild atherosclerotic plaquing, to normal coronaries to small vessel disease consistent with diabetes.  Dr. F. further noted that ischemia had never been documented by noninvasive functional testing, and recommended functional testing of the Veteran's coronary circulation with an exercise Cardiolite study.  
      
The Veteran underwent a computed tomography angiogram (CTA) of his heart in August 2007, the findings of which revealed "some calcified plaque in the LAD [left anterior descending artery] beginning just distal to the origin of the first diagonal and proximal to the first septal perforator."  According to the attending physician, J.H., M.D., "[t]his segment is degraded by motion, but...contrast flows around the calcification suggesting that there is not a significant lesion" and "the proximal coronary arteries otherwise appear unremarkable. . . ."  
      
In a letter dated in January 2008, M.S., M.D., noted that he had treated the Veteran for diabetes mellitus, type II, and its related complications and comorbidities since April 2005.  After reviewing the Veteran's medical records dating back to that time and evaluating the Veteran, Dr. S. concluded that it is highly probable that all of the listed conditions are linked to his service-connected diabetes mellitus, type II.  The records from Dr. S. do reflect a history of CAD and a variety of other maladies.  It is not clear whether Dr. S. reviewed the records generated solely by his office, or whether other records were also reviewed.  
      
A March 2008 VA examination conducted to assess the severity of the Veteran's diabetes mellitus, type II, reflects an affirmative answer when asked whether cardiac symptoms are related to diabetes.  In addition, the VA examiner stated that diabetes mellitus, type II, can worsen vascular disease and cause end organ damage, including the heart.  
      
The Veteran underwent another VA examination in May 2008, the results of which reflected a diagnosis of CAD and small vessel disease.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's cardiac disability was secondary to his service-connected diabetes mellitus, type II.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In June 2010, the Board requested a medical advisory opinion from a cardiologist, and specifically asked the designated cardiologist to discuss whether the Veteran had a cardiac disability manifested by narrowing of the arteries and/or atherosclerosis, and if so, the likelihood that any cardiac disability manifested by narrowing of arteries and/or atherosclerosis, was either proximately due to, and/or aggravated by, the Veteran's service-connected diabetes mellitus, type II.  In a September 2010 medical opinion, S.A., M.D., reviewed the claims file and determined that the Veteran did not suffer from significant coronary artery disease.  In support of his conclusion, Dr. A. determined that the diagnosis of CAD had been applied "casually" and "without documentation," noting that while the Veteran had undergone a number of cardiac catheterization procedures, he (Dr. A.) could not identify a single primary report from any of these catheterizations.  According to Dr. A., all the information provided "is derived from secondhand statements."  The Board notes that a basis underlying the conclusion provided by Dr. A. is incorrect, as the March 1984, May 2001, July 2001, December 2001 and December 2005 cardiac catheterization reports are associated with the Veteran's claims file and available for review.  Furthermore, a number of these reports reflect an impression of nonobstructive CAD.  

In light of the current medical evidence of record which remains conflicting as to whether the Veteran has a current cardiac disability, and given that the previous medical advisory opinion did not encompass a complete review of the claims file, the Board finds that an additional VA examination and medical opinion are necessary to determine whether the Veteran has any type of current cardiac disability, and if so whether this disability is due to his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any cardiac disability present.  The claims folder, all records on Virtual VA and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  [The examiner should specifically take into consideration the March 1984, May 2001, July 2001, December 2001 and December 2005 catheterization reports; the January 2008 opinion submitted by Dr. M.S.; and the May 2008 VA examination report.]  

Following a review of the record and an examination of the Veteran, the examiner should identify any current cardiac disability manifested by narrowing of arteries or ischemic heart disease (including atherosclerosis increased rating coronary artery disease) present and provide diagnoses for all identified disability(ies).  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any cardiac disability(ies) currently present is proximately due to the Veteran's service-connected diabetes mellitus, type II?  

If not, the examiner should express an opinion as to whether any cardiac disability(ies) currently present underwent a permanent increase in its severity due to his diabetes mellitus, type II?  If so, what is the baseline level of disability prior to aggravation and what permanent measurable degree of the cardiac disability(ies) is due to diabetes mellitus, type II?  In providing his or her opinion, the examiner should address the findings in the above-referenced catheterizations reports.  

All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinions with the VA treatment records, the above-referenced catheterization reports, VA opinions, private opinions and lay statements of the Veteran.  

2. After completing the above, readjudicate the issue of entitlement to service connection for narrowing of the arteries, to include as secondary to diabetes mellitus, type II.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

